Swayne, O. J.
It is proper to remark that the authorities upon the general subject as to how far an indicted party may go behind the indictment, as regards the action of the grand jury, or the questions ho may raise, or the objections he may make, or what objections, if sustained, are fatal, or what are otherwise, are in utter confusion upon the subject.*
I have examined a great number of them, and undoubtedly it may be said that they are in a state of thorough conflict. In a large number of well-considered ad j udicated cases it is held that the same principles are to bo applied. In this aspect of the subject, (i. e., to the finding of the indictment,) rules of the same strictness are applied as to the indictment itself — that everything relating to the subject is to be considered with the microscopic eye of the special demurrer. On the other liand, the authorities are equally numerous, and perhaps equally weighty, as to the sources from whence they come, to the effect that if there is a defective grand jury, and the indictment is found by such grand jury, all inquiry is shut out, and the party mast go to trial, if the indictment itself be properly framed. The case of the United States v. Reed, 12 How. 361, lays down the proposition, and maintains it unanswerably, that, as regards all criminal proceedings and jurisprudence in the courts of the United States, the courts of the United States are in no wise bound by state laws or state practice in anything. The particular point, however, under consideration and decided in that case, was that the rules of evidence did not apply, and are to be disregarded by the courts of the United States; i. e., the rules laid down by the state authorities.
It is provided, by the act of congress under which this grand jury was sworn, that certain proceedings were to be had touching the summoning of the grand jury. It is expressly provided by the act of congress that the clerk, and a gentleman of different politics and established character, etc., should put into the box certain names, and that there should be *286drawn therefrom, in a certain manner, a certain number to compose the grand jury.
Upon full consideration of the subject I feel bound to hold that this provision of this act of congress was not directory, as I was inclined to think at first; and I think no sound view of the subject will warrant any other conclusion than that that provision is mandatory, and I think it is the duty of every court of the United States to regard it and carry it out. But with this qualification, which leads me to say that, as regards the general subject to which I have adverted, and the authorities in relation to which I remarked upon, my conclusion that that statute is mandatory, and must be obeyed as to the substantial provisions in summoning the grand jurors, as well as the petit jurors, and that they be drawn in conformance to its requirements, I think the venire must be issued in conformity to its requirements; I think the jurors drawn, whose names are put into the box, and who are selected and summoned to serve on the grand jury, must have the qualifications prescribed by law. But, on the other hand, I hold that the principles of a special demurrer are not to be applied in such cases; that all that is required is an honest intention to conform to the statute, and to carry out its provisions in good faith. Beyond that I think the statute has no efficacy; beyond that I think it may be held to be merely directory. I think that any irregularity arising from motives other than those of an evil character — any slight irregularity, such as may arise in any case in spite of the greatest care and' caution — is not fatal to the indictment.
Some points made by this plea struck me at first .with great force, and it was very difficult to get over them; but, upon full reflection and looking into the authorities, it is sufficient to say that most of them come within the category of the matters in regard to which the law, in my judgment, is clearly directory, and only directory.
The point that gave me most trouble in my examination of the ease, and caused me to hesitate for two or three days, was the fact that one of the grand jurors named in the venire was *287noi put into the box by any competent authority and not drawn from it. But his name was in the venire, and there is no imputation that it was put there in bad faith. There is no light thrown upon the subject as to how, or why, or wherefore, or under what circumstances it was put there. His name was regularly in the venire, and the marshal had no choice but to serve him, and it is not contended that he had not the qualifications required by law.
He assisted in finding the indictment, and it is before the court. Now', I think that this fact comes within the category of mere irregularities, which wall not be permitted to vitiate the entire notion of the grand jury, and I therefore say that, so far as that point is concerned, I feel warranted in overruling it.
.But I wish to add, in this connection, that the proceedings of the grand jury are wholly ex parte. The defendant has no right to be present himself or by counsel; he has no right to send witnesses to the grand jury, and the grand jury cannot, without committing perjury, disclose anything that is at all material, or that lias transpired in regard to this case. Doing so would involve the crime of perjury. The district attorney, if lie be in possession of any facts in that connection, cannot disclose them without a gross breach of duty. Whatever occurs, then, in regard to the constitution of the grand jury, is really a matter of very little importance to the defendant. It is fairly to be supposed that if one grand jury, made up in good faith, has found an indictment, another grand jury, upon the same testimony, would find an oilier indictment; so that the only benefit resulting to the defendant, even if that be a beneficial result, would be a delay before the period of trial.
I therefore regard any defect in the organization, summoning, and empanelling, and the proceedings of a petit and grand jury, in a very different light. And if, in tin's case, there were a petit jury, in regard to any of whom any such defect exisied, as is claimed to exist, against those of the grand jury, while I would not say in advance what my judgment would be, I feel bound to say that I should regard them as having a very different amount of gravity from any of the *288objections that have been insisted upon and presented by this plea.
Upon all the facts, as they are disclosed, the whole structure of the plea, in the light of the authorities, must fail; and the demurrer will be sustained, and the party must plead to the merits.

The authorities are collected in I Wharton’s Am. Crim. Law, §§ 468 ,and 472, et seq. — [Rep.